DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LORENZA SESSION,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2453

                              [March 17, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas Michael
Lynch, V, Judge; L.T. Case No. 03-21278CF10A.

   Lorenza Session, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., MAY and CIKLIN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.